     Case: 1:10-cr-00412-CAB Doc #: 548 Filed: 05/05/20 1 of 3. PageID #: 2719




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                         )       CASE NO. 1:10CR412
                                                  )
                         Plaintiff,               )       JUDGE CHRISTOPHER A. BOYKO
                                                  )
                vs.                               )
                                                  )
SHAWN L. FEARS,                                   )       OPINION AND ORDER
                                                  )
                         Defendant.               )

CHRISTOPHER A. BOYKO, J.:

        Before the Court is Defendant Shawn Fear’s Motion to Modify/Reduction of Sentence

(Doc. 545). For the following reasons, the Court DENIES Defendant’s Motion without prejudice.

                                             I. BACKGROUND

        On March 2, 2011, a Grand Jury issued a Superseding Indictment charging Defendant

with various counts stemming from drug trafficking conspiracy, including Count 3, Conspiracy

to Possess with Intent to Distribute and to Distribute Cocaine, a violation of 21 U.S.C. §§

841(a)(1), (b)(1)(A) and 846. (“Count 3”).

        On April 25, 2011, Defendant pleaded guilty to Count 3 under a Plea Agreement. In

exchange, the Government dismissed the remaining counts. On August 4, 2011, the Court

sentenced Defendant to a total term of 152 months imprisonment.1 Defendant is currently

serving his imprisonment at Lompoc Federal Correctional Institution.


1
 The Court sentenced Defendant to 120 months on Count 3. The Court also imposed a sentence of 32 months based
on a violation of a supervised release condition, which the Court ordered to run consecutive to the 120-month
sentence.
    Case: 1:10-cr-00412-CAB Doc #: 548 Filed: 05/05/20 2 of 3. PageID #: 2720



       On April 23, 2020, Defendant filed his Motion pro se. (Doc. 545). Defendant argues

that the presence of COVID-19 justifies his compassionate release to home confinement. The

Government opposed Defendant’s request on April 29, 2020. (Doc. 547).

                                       II. LAW & ANALYSIS

       Generally, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c). However, in certain circumstances, a defendant may ask the court to

modify a sentence, otherwise known as “compassionate release.” Id. at § 3582(c)(1)(A). Before

doing so however, one of two things must occur: either defendant has exhausted all

administrative rights to appeal the Bureau of Prison’s failure to bring a motion on his behalf or

defendant has waited thirty days since he asked the warden of the facility to file a request on his

behalf. Id.

       In other words, prisoners must first exhaust their administrative remedies before seeking

a district court’s involvement. See United States v. Raia, 954 F.3d 594 (3rd Cir. 2020); United

States v. Ciccone, 2020 WL 1861653 (N.D. Ohio Apr. 14, 2020) (Polster, J.) (the amended §

3582(c)(1)(A) did not alter the requirement that prisoners must first exhaust administrative

remedies before seeking judicial relief) (citations omitted). Moreover, courts cannot create

exceptions to the mandatory exhaustion requirement. Ross v. Blake, 136 S.Ct. 1850, 1856-57

(2016) (“mandatory language means a court may not excuse a failure to exhaust, even to take

such [special] circumstances into account”); United States v. Alam, 2020 WL 1703881 (E.D.

Mich. Apr. 8, 2020) (collecting cases holding district courts cannot craft exceptions to

exhaustion requirements in light of the COVID-19 pandemic).

       Here, Defendant has not exhausted his administrative remedies before seeking the

Court’s involvement. Defendant does not allege that he attempted to first exhaust his



                                                -2-
    Case: 1:10-cr-00412-CAB Doc #: 548 Filed: 05/05/20 3 of 3. PageID #: 2721



administrative rights with the Bureau of Prisons. Indeed, the Government confirms that the

warden of the facility has not received such a request. (Doc. 547, PageID: 2713).

       Section 3582(c)(1)(A) expressly requires a defendant to “exhaust[] all administrative

rights.” 18 U.S.C. 3582(c)(1)(A); Raia, 954 F.3d 594. “Where Congress specifically mandates,

exhaustion is required.” McCarthy v. Madigan, 503 U.S. 140, 144 (1992). Accordingly,

Defendant must first attempt to exhaust his administrative remedies. Since Defendant has not

done so, the Court must deny his Motion.

       The Court understands the general risks that COVID-19 presents to certain populations,

including those in jails and prisons. However, requiring that Defendant first exhaust his

administrative remedies not only upholds Congressional intent, but also protects “administrative

agency authority” and “promotes efficiency.” Woodford v. Ngo, 548 U.S. 81, 89 (2006). The

Bureau of Prisons is taking the COVID-19 outbreak seriously. (Doc. 547, PageID: 2701-09).

Allowing the BOP to exercise its authority and expertise in this instance is even more important.

See generally, Raia, 954 F.3d 594.

                                        III. CONCLUSION

       For the foregoing reasons, Defendant’s Motion (Doc. 545) is DENIED WITHOUT

PREJUDICE.   The Court may consider the merits of Defendant’s Motion after he properly

exhausts his administrative remedies.

       IT IS SO ORDERED.

                                             s/ Christopher A. Boyko
                                             CHRISTOPHER A. BOYKO
                                             Senior United States District Judge

Dated: May 5, 2020




                                               -3-
